 

Exhibit 10.3

 

Execution Copy

 

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

 

This Separation Agreement and Release of All Claims (the “Agreement”) is entered
into by and between Erwin Eichmann (referred to hereinafter as “you” or the
“Executive”) and TheStreet, Inc., a Delaware corporation (the “Company”). The
Executive and the Company hereinafter collectively referred to as the Parties.

 

RECITALS

 

WHEREAS, the Company and the Executive previously entered into a Severance
Agreement dated November 5, 2014 (the “Severance Agreement”) that set forth
certain severance protections, subject to certain conditions, if the Company
terminates the Executive’s employment without Cause (within the meaning of the
Severance Agreement);

 

WHEREAS, the Company previously granted the Executive options to purchase common
stock of the Company as follows: (i) 150,000 shares on August 17, 2012; and (ii)
125,000 shares on September 13, 2013 (each, an “Option” and collectively, the
“Options”);

 

WHEREAS, the Company previously granted the Executive an award of 25,000
restricted stock units on February 1, 2013 (the “RSU Award” and together with
the Options, the “ Equity Awards”);

 

WHEREAS, the Executive and the Company have mutually agreed to the termination
of Executive's employment, which the Company will treat as a termination without
Cause (for purposes of the Severance Agreement) effective as of December 31,
2015 (the “Termination Date”);

 

WHEREAS, for the period from the date of delivery of this Agreement, December
16, 2015 (the “Notice Date”) until the Termination Date (such period, the
“Transition Period”), the Executive will provide transition services on an as
needed basis at the request of the Company (the “Transition Services”);

 

WHEREAS, the Company desires, and the Executive agrees, to provide consulting
services (the “Consulting Services”) from the period commencing on January 1,
2016 and ending on March 31, 2016 (the “Consulting Period”), as described more
fully herein; and

 

WHEREAS, the Parties desire to formalize the terms and conditions related to the
Transition Services, the Consulting Services and the termination of the
Executive’s employment relationship with the Company pursuant to this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive agree as follows:

 



 

 

AGREEMENT

 

1.           Transition Services and Separation From Service.

 

(a)          The Executive understands that effective as of the Notice Date, the
Executive will cease to be the Chief Business Officer of the Company. After the
Notice Date, the Executive will not hold himself out as representing the Company
or otherwise attempt to bind the Company to any contractual arrangements.

 

(b)          Effective as of the Notice Date, the Executive shall become a
non-Executive employee of the Company and, in such position, shall provide
Transition Services as reasonably requested by the Company until the Termination
Date. The Executive will not be required to come to the office during the
Transition Period and may take accrued, but unused, vacation during the
Transition Period. Effective as of the Termination Date, the Executive will
cease to be an employee of, or have any connection with, or claims against the
Company (except for payments or benefits due hereunder).

 

(c)          During the Transition Period, subject to the compliance with the
terms of this Agreement and the reasonable requests of the Company, the
Executive shall continue to receive his base salary based on his current annual
rate of base salary of $220,000, which shall be paid in accordance with the
Company’s normal payroll practices, subject to applicable federal, state, local
and employment tax withholding. Additionally, during the Transition Period, the
Executive will remain eligible to participate in the employee benefits offered
by the Company in accordance with the terms of such employee benefit plans,
including, without limitation, continued vacation accrual during the Transition
Period. The Executive’s right to participate in the employee benefits offered by
the Company shall cease on the Termination Date, except as set forth herein or
as required by applicable law.

 

2.          Accrued Benefits. On the Termination Date, the Executive will be
paid $9,166.67, which will represent all of the Executive’s salary, all of your
accrued, but unused, vacation and all other wages earned through the Termination
Date, less all applicable withholdings and required deductions. The Executive
agrees that as of the Termination Date, the Executive has been paid all
compensation due the Executive as of the Termination Date by virtue of the
Executive’s employment, in keeping with the Company’s policy and practice,
except any payments or rights pursuant to this Agreement that will be paid
following the Termination Date.

 

3.          Restrictive Covenants. The award agreements evidencing the Equity
Awards (collectively, the “Equity Agreements”) and the Severance Agreement both
contain certain restrictive covenants applicable to the Executive following his
termination of employment. The Company agrees to waive the non-competition
restrictive covenants in the Equity Agreements and the Severance Agreement, but
the remainder of the restrictive covenants shall remain in full force and
effect. For purpose of this Agreement, the term “Restrictive Covenants” shall
mean the restrictive covenants set forth in the Equity Agreements and the
Severance Agreement that are not specifically waived herein.

 



 

 

4.          Benefits. If the Executive timely signs and does not revoke this
Agreement, continues to comply with the Restrictive Covenants and he complies
with this Agreement, he will be eligible for the benefits set forth below in
consideration of his Transition Services, the Consulting Services, cooperation
with the Company and releases of claims in favor of the Company:

 

(a)          Severance Benefits. The Executive will be entitled to the severance
benefits set forth in Section 1 of the Severance Agreement after the Termination
Date, as follows:

 

(i)          cash salary continuation severance in an amount equal to $110,000,
less all applicable withholdings and other required deductions, which will be
paid to the Executive in substantially equal installments over a six (6) month
period in accordance with the Company’s regularly scheduled payroll dates
beginning with the first regular payroll date that occurs after the Termination
Date; and

 

(ii)         provided the Executive is eligible for, and timely elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), the Company will reimburse the Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to the Executive’s Termination Date, to the extent otherwise
eligible for such coverage) for the Executive and the Executive’s covered
dependents until the earliest of (x) the date that the Company has paid premiums
for COBRA coverage for twelve (12) months, (y) the date when the Executive
receives substantially equivalent health insurance coverage in connection with
new employment or self-employment, and (z) the date that the Executive (or the
Executive’s spouse or dependents) are no longer eligible for COBRA coverage.

 

(b)          2015 Bonus. Although the Executive is not otherwise entitled to
receive a bonus for the fourth quarter of calendar year 2015 or the true-up
bonus payable for calendar year 2015 because he will not be employed on the date
such bonuses are paid for calendar year 2015, the Company will pay the Executive
an amount equal to the full amount of the quarterly bonus he would have received
for the fourth quarter of calendar year 2015, based on actual company
performance with no hold back for individual performance, at the time bonuses
are paid to other executives of the Company. Additionally, the Company will pay
the Executive the full amount of the annual holdback that is paid as an annual
bonus, based on actual company performance, with no hold back for individual
performance, at the time bonuses are paid to other executives of the Company.

 



 

 

(c)          Post-Termination Consulting.

 

(i)          Consulting Services (“Consulting Agreement”). The Executive agrees
that during the Consulting Period, the Executive shall provide Consulting
Services as reasonably requested by the Company, through, and only through, its
Chief Executive Officer (CEO) or any other person designated by the CEO,
concerning transition of employment matters with which the Executive has been
involved or has knowledge; provided that, in each case, (a) the Company shall
provide the Executive with reasonable advance notice when requesting such
services or assistance, (b) the Company shall exercise reasonable efforts to
schedule any services or assistance requested so as to not unreasonably disrupt
the Executive’ business and personal affairs and the Executive shall exercise
reasonable efforts to fulfill the Company’s consulting requests in a timely
manner, notwithstanding his personal and other business commitments. The
Consulting Period may be terminated by the Company at any time if the Executive
refuses or is unable to fulfill his consulting obligations hereunder (including,
without limitation, by reason of death, disability, or resignation). Subject to
the preceding sentences, the Consulting Services shall in no way prohibit the
Executive’s right and ability to find and commence alternative full-time
employment or to provide consulting services to another organization; it being
understood that the Executive’s acceptance of such alternative full-time
employment or consulting services shall not constitute a refusal or inability to
fulfill the Consulting Services.

 

(ii)         Consulting Services Compensation. During the Consulting Period, the
Executive shall be paid $18,333 (the “Monthly Consulting Rate”) monthly in
arrears – that is, at the end of January, February and March.

 

(iii)        Consulting Services. To the extent the Company deems necessary, the
Executive shall have appropriate access to the Company’s computer network and
other Company property during the Consulting Period. The Company knows,
understands and agrees that the Executive may perform the Consulting Services
under this Agreement off-site, by e-mail and/or by telephone and that the
Executive’s presence on-site at the Company headquarters in New York City, NY,
is not required to perform the Consulting Services; provided further, however,
upon reasonable request by the Company, the Executive agrees to participate in
on-site meetings periodically with the Company management or staff as part of
performance of his Consulting Services so long as the Company complies with the
requirements set forth in subparagraph 4(c)(i) above.

 

(iv)        Reimbursement of Consulting Expenses. Pursuant to and in accordance
with the Company expense policies then in effect, the Company shall promptly
reimburse the Executive, upon receipt of reasonable documentation, for all
out-of-pocket expenses necessarily incurred by the Executive, including
reasonable expenses for travel and accommodations (but, in each case, only to
the extent that the Executive has been requested or authorized, in accordance
with the terms hereof, to incur such expenses in relation to his consulting
responsibilities) for the purpose of providing any Consulting Services required
under this Section 4(c).

 

(v)         Status as a Consultant. The Executive will not be treated as an
employee of the Company for any purpose with respect to such Consulting
Services, including for purposes of any of the Company’s benefit plans.

 

(vi)        Equity Awards. During the Consulting Period, the Executive will
continue to be a service provider to the Company and, therefore will continue to
vest with respect to the Equity Awards in accordance with the original vesting
schedules. Any portion of the Options originally classified as incentive stock
options (the “ISO Options”) will continue to be incentive stock options until
March 31, 2016. Any portion of the ISO Options not exercised as of March 31,
2016 will automatically convert to nonqualified stock options on April 1, 2016.
The Executive’s post-termination exercise period with respect to the Options
will commence on the date the Executive ceases to provide Consulting Services,
which will be March 31, 2016 – that is, the Executive will have ninety (90) days
following March 31, 2016 during which to exercise the Options. Any outstanding
and unvested Equity Awards, both RSUs and Options, will accelerate and fully
vest on March 31, 2016.

 



 

 

(vi)        SEC Filings. The Company shall make all filings on behalf of the
Executive with respect to the RSUs and the Options, including, without
limitation, any filings on Forms 3, 4, 5 or pursuant to Section 16. The Company
acknowledges that the Executive shall not be subject to any blackout or window
trading periods with respect to the RSUs and the Options following the
Termination Date. The Executive acknowledges that he has neither purchased nor
sold any shares of the Company stock during the past twelve months.

 

5.          General Releases and Waivers of Claims.

 

(a)          The Executive’s Release of Company. In consideration of the
payments and benefits provided to Section 3 under the Agreement and after
consultation with counsel, the Executive on behalf of him and each of his
respective heirs, executors, administrators, representatives, agents, successors
and assigns (collectively, the “Releasing Parties”) hereby irrevocably and
unconditionally release and forever discharge the Company and its current and
former subsidiaries and affiliates and each of their respective current and
former officers, employees, directors, shareholders and agents (“Company
Parties”) from any and all claims, actions, causes of action, rights, judgments,
fees and costs (including attorneys’ fees), obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”), including, without limitation, any Claims based upon contract, tort,
or under any federal, state, local or foreign law, that the Releasing Parties
may have, or in the future may possess, arising out of any aspect of the
Executive’s employment relationship with and service as an employee, officer,
director or agent of the Company, or the termination of such relationship or
service, that occurred, existed or arose on or prior to the date hereof;
provided, however, that the Executive does not release, discharge or waive (i)
any rights to payments and benefits provided under the Agreement, (ii) any right
the Executive may have to enforce this Release or the Agreement, (iii) the
Executive’s eligibility for indemnification in accordance with the Company’s
certificate of incorporation, bylaws or other corporate governance document, any
applicable insurance policy or any contract or provision to which the Executive
is a party or as to which the Executive otherwise is entitled to indemnification
benefits, with respect to any liability she incurred or might incur as an
employee, officer or director of the Company, (iv) any claims for accrued,
vested benefits under any employee benefit or pension plan of the Company
Parties subject to the terms and conditions of such plan and applicable law
including, without limitation, any such claims under COBRA or the Employee
Retirement Income Security Act of 1974, or (v) any rights under or in respect of
the Equity Agreements (collectively, the “Applicable Agreements”).

 



 

 

(b)          The Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to the Executive under the
Agreement, the Executive on behalf of him and the other Releasing Parties hereby
unconditionally release and forever discharge the Company Parties from any and
all Claims that the Releasing Parties may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). By signing this Agreement, the Executive hereby
acknowledges and confirms the following: (i) the Executive was advised by the
Company in connection with his termination to consult with an attorney of his
choice prior to signing this Agreement and to have such attorney explain to him
the terms of this Agreement, including, without limitation, the terms relating
to his/her release of claims arising under ADEA, and the Executive has in fact
consulted with an attorney; (ii) the Executive was given a period of not fewer
than twenty-one (21) days to consider the terms of this Agreement and to consult
with an attorney of his choosing with respect thereto; and (iii) the Executive
knowingly and voluntarily accepts the terms of this Agreement. The Executive
also understands that he has seven (7) days following the date on which he signs
this Agreement within which to revoke the release contained in this paragraph,
by providing the Company a written notice of his/her revocation of the release
and waiver contained in this paragraph.

 

(c)          Company’s Release of the Executive. The Company for itself and on
behalf of the Company Parties hereby irrevocably and unconditionally release and
forever discharge the Releasing Parties from any and all Claims, including,
without limitation, any Claims based upon contract, tort, or under any federal,
state, local or foreign law, that the Company Parties may have, or in the future
may possess, arising out of any aspect of the Executive’s employment
relationship with and service as an employee, officer, director or agent of the
Company, or the termination of such relationship or service, that occurred,
existed or arose on or prior to the date hereof, excepting (i) any Claim which
would constitute or result from conduct by the Executive that constituted the
basis for termination for Cause (within the meaning of the Severance Agreement)
or could be a crime of any kind, or (ii) rights arising under or in respect of
the Equity Agreements. Anything to the contrary notwithstanding in this Release,
nothing herein shall release the Executive or any other Releasing Party from any
Claims based on any right the Company may have to enforce this Agreement or any
of the Applicable Agreements.

 

(d)          No Assignment. The parties represent and warrant that they have not
assigned any of the Claims being released under this Agreement.

 

6.            No Admission. Nothing contained in this Agreement shall constitute
or be treated as an admission by you or the Company of any liability,
wrongdoing, or violation of law.

 

7.            Proceedings. Neither the Executive nor the Company have filed any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to the Executive’s
employment or the termination thereof (each, individually, a “Proceeding”).

 

8.            Cooperation with the Company. In addition, the Executive shall,
without further compensation, cooperate with and assist the Company in the
investigation of, preparation for or defense of any actual or threatened third
party claim, investigation or proceeding involving the Company or its
predecessors or affiliates and arising from or relating to, in whole or in part,
the Executive’s employment with the Company or its predecessors or affiliates
for which the Company requests the Executive’s assistance, which cooperation and
assistance shall include, but not be limited to, providing truthful testimony
and assisting in information and document gathering efforts. In connection
herewith, it is agreed that the Company will use its reasonable best efforts to
assure that any request for such cooperation will not unduly interfere with the
Executive’s other material business and personal obligations and commitments.

 



 

 

9.            Confidential Information. At all times in the future, you will
remain bound by the confidentiality provisions that you are subject to pursuant
to the Company’s employee handbook, the Equity Agreements and the Company’s Code
of Business Conduct & Ethics; Statement of Policies on Investments
(collectively, the “Confidentiality Agreements”). You may request a copy of any
of the Confidentiality Agreements from Ronni Diamant at any time and the Company
will provide you such documents within two business days after your request.

 

10.          Return of Property. You agree that, as of the Termination Date, you
have returned to the Company any and all Company property in your possession or
control, including, without limitation, equipment, documents (in paper and
electronic form), credit cards, and phone cards and/or you have returned or
destroyed all Company property that you stored in electronic form or media
(including, but not limited to, any Company property stored in your personal
computer, USB drives or in a cloud environment); provided, however, that you may
retain your Company-provided laptop. This Section 10 shall not apply to any
items that the Company determines are necessary for you to provide the
Consulting Services; provided that any such items shall instead be returned as
of the end of the Consulting Period); provided, further, that you may retain
your Company-provided laptop.

 

11.           Opportunity to Consult with Counsel. The Executive acknowledges
that he has had an opportunity to consult with and be represented by counsel of
the Executive’s choosing in the review of this Agreement, that you have been
advised by the Company to do so, that the Executive is fully aware of the
contents of the Agreement and of its legal effect, that the preceding paragraphs
recite the sole consideration for this Agreement, and that the Executive enters
into this Agreement freely, without duress or coercion, and based on the
Executive’s own judgment and wishes and not in reliance upon any representation
or promise made by the Company, other than those contained herein.

 

12.          Mutual Non-Disparagement. You agree not to disparage the Company or
to do anything in a manner likely to portray the Company, its products or
personnel in a negative light or that might injure the Company’s business or
affairs. This would include, but is not limited to, disparaging remarks about
the Company as well as its shareholders, officers, directors, employees, agents,
advisors, partners, affiliates, consultants, products, services, formulae,
business practices, corporate structure or organization, and marketing methods.
The Company shall not, and it shall direct the executive officers and directors
of Company to not, make statements that disparage Executive in a manner likely
to be harmful to Employee’s business or personal reputation.

 

13.          No Reemployment. You acknowledge that you will have no right to
employment with the Company after the Termination Date and that you shall not
apply for reemployment with the Company after the Termination Date.

 



 

 

14.         Section 409A. You and the Company intend that all payments made
under this Agreement are exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, the regulations and other guidance
there under and any state law of similar effect (collectively “Section 409A”) so
that none of the payments or benefits will be subject to the adverse tax
penalties imposed under Section 409A, and any ambiguities herein will be
interpreted to be so exempt. In no event will the Company reimburse you for any
taxes or other penalties that may be imposed on you as a result of Section 409A
and you shall indemnify the Company for any liability that arises as a result of
Section 409A.

 

15.         Entire Agreement. You agree that except for the Confidentiality
Agreements, and except as otherwise expressly provided in this Agreement, this
Agreement renders null and void any and all prior or contemporaneous agreements
between you and the Company or any affiliate of the Company, including, but not
limited to, the Employment Agreement. You and the Company agree that this
Agreement constitutes the entire agreement between you and the Company and any
affiliate of the Company regarding the subject matter of this Agreement, and
that this Agreement may be modified only in a written document signed by you and
a duly authorized officer of the Company.

 

16.         Choice of Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York.

 

17.         Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable, such provision
shall be deemed deleted from this Agreement and such invalidity or
unenforceability shall not affect any other provision of this Agreement, the
balance of which will remain in and have its intended full force and effect;
provided, however that if such invalid or unenforceable provision may be
modified so as to be valid and enforceable as a matter of law, such provision
shall be deemed to have been modified so as to be valid and enforceable to the
maximum extent permitted by law.

 

18.         Headings. The headings of the Sections of this Agreement are
provided for convenience only. They do not alter or limit, in any way, the text
of any Section of this Agreement.

 

19.         Execution in Counterparts. You agree that this Agreement may be
executed in counterparts, each of which shall be an original, but all of which
together shall constitute one agreement. Execution of a facsimile copy or
scanned image shall have the same force and effect as execution of an original,
and a facsimile signature or scanned image of a signature shall be deemed an
original and valid signature.

 

20.        Execution Deadline.

 

(a)          You have until 5:00 p.m. PT on January 6, 2016 (the “Release
Deadline”) to accept the terms of this Agreement, which provide you with
twenty-one (21) days to review the Agreement from the Notice Date. The Executive
acknowledges that this Agreement does not apply to any new claims that may arise
after this Agreement is executed by the Executive.

 



 

 

(b)          As you will continue to provide Transition Services until the
Termination Date, in order for the Company to accept this Executive Agreement,
you must execute and return the Agreement on or after the Termination Date and
prior to the Release Deadline, but do not return the Agreement prior to the
Termination Date.

 

(c)          If the Agreement does not become effective and irrevocable by the
8th day following the Release Deadline, the Executive will forfeit any right to
severance payments under this Agreement.

 

[Signature Page Follows]

 



 

 

To accept this Agreement, please sign and date this Agreement and return it to
Ronni Diamant. You have until 5:00 p.m. PT on January 6, 2016 to review and
consider this Agreement and to provide Ronni Diamant with an executed copy
thereof. Please indicate your agreement with the above terms by signing below.

 

  Sincerely,       THESTREET, INC.       By:       (Signature)         Name:
Elisabeth DeMarse         Title: Chief the Executive Officer

 

You have up to 21 days after receipt of this Agreement within which to review it
and to discuss with an attorney of your own choosing, at your own expense,
whether or not you wish to sign it. Furthermore, you have 7 days after you have
signed this Agreement during which time you may revoke this Agreement. If you
wish to revoke this Agreement, you may do so by delivering a letter of
revocation to Ronni Diamant, no later than the close of business on the 7th day
after you sign this Agreement. Because of the revocation period, if you don’t
revoke this Agreement, you understand that this Agreement shall not become
effective or enforceable until the 8th day after the date you sign this
Agreement (the “Effective Date”).

 

My agreement with the terms of this Agreement is signified by my signature
below. Furthermore, I acknowledge that I have read and understand this Agreement
and that I sign this release of all claims voluntarily, with full appreciation
that at no time in the future may I pursue any of the rights I have waived in
this Agreement.

 

Signed     Dated:     Erwin Eichmann      

 





